 


109 HR 5170 IH: Ethanol Tax Relief Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5170 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Shadegg (for himself, Mr. Simmons, and Mr. Hoekstra) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on ethanol. 
 
 
1.Short titleThis Act may be cited as the Ethanol Tax Relief Act of 2006. 
2.Ethanol 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.36Ethyl alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture containing such ethyl alcohol (provided for in heading 2710 or 2824) if such ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of gasoline and alcohol, a mixture of a special fuel and alcohol, or any other mixture to be used as fuel (including motor fuel provided for in subheading 2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such usesFreeFreeFreeOn or before 12/31/2006 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
(c)Effect on heading 9901.00.50During the period beginning on the effective date under subsection (b) and ending on December 31, 2006, heading 9901.00.50 of the Harmonized Tariff Schedule of the United States is not effective.
3.Constitutional authorityThe Constitutional authority for this Act is the power of Congress to regulate commerce with foreign nations as enumerated in Article I, Section 8 of the United States Constitution. 
 
